In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1452V
                                      Filed: April 27, 2017
                                          Unpublished

****************************
LAUREL POWELL,                            *
                                          *
                   Petitioner,            *   Ruling on Entitlement; Concession;
v.                                        *   Influenza Vaccination;
                                          *   Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *   Administration (“SIRVA”);
AND HUMAN SERVICES,                       *   Special Processing Unit (“SPU”)
                                          *
                   Respondent.            *
                                          *
****************************
Curtis Webb, Twin Falls, ID, for petitioner.
Mallori Openchowski, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On November 3, 2016, Laurel Powell (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that “[t]he
trivalent influenza vaccination that she received on October 27, 2015 caused her to
develop a Shoulder Injury Related to Vaccine Administration (SIRVA).” Petition at ¶ 2.
Petitioner adds that she also hit her upper right arm and broke her right wrist after her
injured left arm gave out while lifting herself out of the bathtub approximately one month
later. Id. at ¶ 14. Petitioner further alleges that she has suffered the residual effects of
her injury for more than six months as she continues to suffer pain in her right arm and
left arm and shoulder, and that no one has filed a civil suit for compensation for her
injury alleged as vaccine caused. Id. at ¶¶ 16-22, 25. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On April 27, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case for her SIRVA of the left shoulder
and its related sequelae. Respondent’s Rule 4(c) Report at 1, 6. Specifically,
respondent “has determined that petitioner’s alleged injury is consistent with a shoulder
injury related to vaccine administration (“SIRVA”), and it was caused by the flu
vaccination that petitioner received on October 27, 2015.” Id. at 6. Respondent further
indicates that “based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2